           Case 2:19-cv-01969-GMN-EJY Document 12 Filed 02/18/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     WENDY SUE HUTSON,                               )
 4                                                   )
                          Plaintiff,                 )        Case No.: 2:19-cv-01969-GMN-EJY
 5
           vs.                                       )
 6                                                   )                    ORDER
     USAA SAVINGS BANK,                              )
 7                                                   )
                          Defendant.                 )
 8                                                   )
 9

10          Pending before the Court is the Motion to Compel Arbitration and Dismiss the Action
11   Pending Arbitration, (ECF Nos. 6–7), filed by Defendant USAA Savings Bank (“Defendant”).
12   Plaintiff Wendy Hutson (“Plaintiff”) filed a Response, (ECF No. 9), to which Defendant filed a
13   Reply, (ECF Nos. 10–11).
14          For the reasons discussed below, the Court GRANTS Defendant’s Motion to Compel
15   Arbitration and Dismiss the Action Pending Arbitration.
16   I.    BACKGROUND
17         This case arises from Plaintiff Wendy Hutson’s (“Plaintiff’s”) allegation that she was a
18   victim to Defendant’s unlawful, automated collection calls in violation of the Telephone
19   Consumer Protection Act, 47 U.S.C. § 227, et seq. (See Compl. ¶¶ 1–2, ECF No. 1). Defendant
20   moves to dismiss the Complaint and submit the matter to arbitration, alleging that Plaintiff’s
21   Complaint falls within the scope of the parties’ arbitration agreement. (See Mot. Compel
22   Arbitration and Mot. Dismiss 1:16–20, ECF Nos. 6–7).
23   II.   LEGAL STANDARD
24         Section 2 of the Federal Arbitration Act (“FAA”) provides that:
25



                                                Page 1 of 3
            Case 2:19-cv-01969-GMN-EJY Document 12 Filed 02/18/21 Page 2 of 3




 1           A written provision in . . . a contract evidencing a transaction involving commerce
             to settle by arbitration a controversy thereafter arising out of such contract or
 2           transaction . . . shall be valid, irrevocable, and enforceable, save upon such grounds
 3
             as exist at law or in equity for the revocation of any contract.

 4   9 U.S.C. § 2. “In enacting § 2 of the federal Act, Congress declared a national policy favoring
 5   arbitration and withdrew the power of the states to require a judicial forum for the resolution of
 6   claims which the contracting parties agreed to resolve by arbitration.” Southland Corp. v.
 7   Keating, 465 U.S. 1, 10 (1984).
 8          Under the FAA, parties to an arbitration agreement may seek an order from the Court to
 9   compel arbitration. 9 U.S.C. § 4. The FAA “leaves no place for the exercise of discretion by a
10   district court, but instead mandates that district courts shall direct the parties to proceed to
11   arbitration on issues as to which an arbitration agreement has been signed.” Dean Witter
12   Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985) (emphasis original). Thus, the Court’s role is
13   limited to, “determining (1) whether a valid agreement to arbitrate exists and, if it does, (2)
14   whether the agreement encompasses the dispute at issue.” Lee v. Intelius, Inc., 737 F.3d 1254,
15   1261 (9th Cir. 2013) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130
16   (9th Cir. 2000) (internal quotations omitted)). The moving party must establish the existence of
17   the arbitration agreement by a preponderance of evidence. See Norcia v. Samsung Telcoms.
18   Am., LLC, 845 F.3d 1270, 1283 (9th Cir. 2017).
19   III.   DISCUSSION
20          Defendant argues that the dispute should be submitted to arbitration because the dispute
21   is within the Arbitration Clause in their Credit Card Agreement. (See Mot. Compel 5:25–6:27);
22   (see also Arbitration Addendum ¶ A.2, Ex. B to Mot. Compel and Mot Dismiss, ECF No. 6-2).
23   Plaintiff, in her Response, states that she “has submitted her claim to the American Arbitration
24   Association pursuant to the terms of the Arbitration Addendum.” (Pl.’s Resp. 2:1–2, ECF No.
25



                                                  Page 2 of 3
            Case 2:19-cv-01969-GMN-EJY Document 12 Filed 02/18/21 Page 3 of 3




 1   9). Because Defendant received the relief it originally sought in its Complaint, the Court denies
 2   as moot Defendant’s Motion to Compel Arbitration.
 3           The Court must now decide whether to dismiss this action pending arbitration. Plaintiff
 4   requests that the Court stay this matter so that the Court can enforce the arbitration award,
 5   while Defendant seeks dismissal. (See Pl.’s Resp. 2:5–6); (see also Mot. Compel and Mot.
 6   Dismiss 7:1–13). Whether to dismiss or stay an action because of a valid arbitration agreement
 7   is within the discretion of the Court. See 2151 Michelson, L.P. v. Corp. of the Presiding Bishop
 8   of the Church of Jesus Christ of Latter-Day Saints, 754 F. App’x 596, 597 (9th Cir. 2019)
 9   (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988)). Dismissal is
10   appropriate when all claims in the action are subject to arbitration. Id. Here, because all of
11   Plaintiff’s claims are subject to the arbitration agreement and the claims have already been
12   submitted to arbitration, the Court finds that dismissal without prejudice is appropriate.1
13   IV.     CONCLUSION
14           IT IS HEREBY ORDERED that Defendant’s Motion to Compel Arbitration, (ECF No.
15   6), is DENIED as moot.
16           IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss the Action Pending
17   Arbitration, (ECF No. 7), is GRANTED. Plaintiff’s Complaint, (ECF No. 1), is DISMISSED
18   without prejudice.
19           The Clerk of Court shall close the case.
20                       17 day of February, 2021.
             DATED this _____
21

22                                                         __________________________________
23
                                                           Gloria M. Navarro, District Judge
                                                           UNITED STATES DISTRICT COURT
24

25
     1
      Should Plaintiff receive relief, she may initiate an action by filing a motion to confirm the arbitration award in a
     court of competent jurisdiction under 9 U.S.C. § 9.

                                                         Page 3 of 3
